         Case 2:20-cv-01900-MCA-MAH Document 3 Filed 02/21/20 Page 1 of 1 PageID: 63
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G ACTION           G APPEAL                                   U.S. DISTRICT COURT, DISTRICT OF NEW JERSEY
DOCKET NO.                      DATE FILED                            50 WALNUT STREET, ROOM 4015
    2:20-cv-1900-MCA                      2/21/2020                   NEWARK, NJ 07102
PLAINTIFF                                                                         DEFENDANT
STRIKE 3 HOLDINGS, LLC                                                            JOHN DOE SUBSCRIBER ASSIGNED IP ADDRESS
                                                                                  24.38.195.201



       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                SEE ATTACHED COMPLAINT

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order        G Judgment                                     G Yes        G No

CLERK                                                        (BY) DEPUTY CLERK                                            DATE

WILLIAM T. WALSH                                             Briana Townsend                                                        2/24/2020
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                       Save As...                                                                                             Reset
